
	
		I
		112th CONGRESS
		2d Session
		H. R. 6497
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Mr. Amodei introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To provide for the conveyance of certain public lands
		  under the jurisdiction of the Bureau of Land Management in and around historic
		  mining townsites in Nevada, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Nevada Mining Townsite Conveyance Act
			 of 2012.
		2.Disposal of
			 public lands in mining townsites, Esmeralda and Nye Counties, Nevada
			(a)FindingsCongress
			 finds the following:
				(1)The Federal
			 Government owns real property in and around historic mining townsites in the
			 counties of Esmeralda and Nye in the State of Nevada.
				(2)While the real
			 property is under the jurisdiction of the Secretary of the Interior, acting
			 through the Bureau of Land Management, some of the real property land has been
			 occupied for decades by persons who took possession by purchase or other
			 documented and putatively legal transactions, but whose continued occupation of
			 the real property constitutes a trespass upon the title held by
			 the Federal Government.
				(3)As a result of the
			 confused and conflicting ownership claims, the real property is difficult to
			 manage under multiple use policies and creates a continuing source of friction
			 and unease between the Federal Government and local residents.
				(4)Much of the real
			 property is appropriate for disposal for the purpose of promoting
			 administrative efficiency and effectiveness, and the Bureau of Land Management
			 has already identified certain parcels of the real property for
			 disposal.
				(5)Some of the real
			 property contains historic and cultural values that must be protected.
				(6)To promote
			 responsible resource management of the real property, certain parcels should be
			 conveyed to the county in which the property is situated in accordance with
			 land use management plans of the Bureau of Land Management so that the county
			 can, among other things, dispose of the property to persons residing on or
			 otherwise occupying the property.
				(b)Mining townsite
			 definedIn this section, the term mining townsite
			 means real property in the counties of Esmeralda and Nye, Nevada, that is owned
			 by the Federal Government, but upon which improvements were constructed because
			 of a mining operation on or near the property and based upon the belief
			 that—
				(1)the property had
			 been or would be acquired from the Federal Government by the entity that
			 operated the mine; or
				(2)the person who
			 made the improvement had a valid claim for acquiring the property from the
			 Federal Government.
				(c)Conveyance
			 authority
				(1)In
			 generalNotwithstanding sections 202 and 203 of the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1712, 1713), the Secretary of the
			 Interior, acting through the Bureau of Land Management, shall convey, without
			 consideration, all right, title, and interest of the United States in and to
			 mining townsites (including improvements thereon) identified for conveyance on
			 the maps entitled Original Mining Townsite Gold Point, Nevada, Land
			 Disposal Map and Original Mining Townsite Ione, Nevada, Land
			 Disposal Map, dated ______.
				(2)Availability of
			 mapsThe maps referred to in paragraph (1) shall be on file and
			 available for public inspection in the appropriate offices of the Secretary of
			 the Interior, including the office of the Bureau of Land Management located in
			 the State of Nevada.
				(d)Recipients
				(1)Original
			 recipientSubject to paragraph (2), the conveyance of a mining
			 townsite under subsection (c) shall be made to the county in which the mining
			 townsite is situated.
				(2)Reconveyance to
			 occupantsIn the case of a mining townsite conveyed under
			 subsection (c) for which a valid interest is proven by one or more persons,
			 under the provisions of Nevada Revised Statutes Chapter 244, the county that
			 received the mining townsite under paragraph (1) shall reconvey the property to
			 that person or persons by appropriate deed or other legal conveyance as
			 provided in that State law. For purposes of proving a valid interest, the
			 person making the claim must have occupied the mining townsite for at least 15
			 years immediately before the date of the enactment of this Act. The county is
			 not required to recognize a claim under this paragraph submitted more than 10
			 years after the date of the enactment of this Act.
				(e)Protection of
			 historic and cultural resourcesAs a condition on the conveyance
			 or reconveyance of a mining townsite under subsection (c) or (d)(2), all
			 historic and cultural resources (including improvements) on the mining townsite
			 shall be preserved and protected in accordance with applicable Federal and
			 State law.
			(f)Valid existing
			 rightsThe conveyance of a mining townsite under this section
			 shall be subject to valid existing rights, including any easement or other
			 right-of-way or lease in existence as of the date of the conveyance. All valid
			 existing rights and interests of mining claimants shall be maintained, unless
			 those rights or interests are deemed abandoned and void or null and void
			 under—
				(1)section 2320 of
			 the Revised Statutes (30 U.S.C. 23);
				(2)the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); or
				(3)section 10104 of
			 the Omnibus Budget Reconciliation Act of 1993 (Public Law 103–66; 30 U.S.C.
			 28i), including regulations promulgated under section 3833.1 of title 43, Code
			 of Federal Regulations or any successor regulation.
				(g)SurveyA
			 mining townsite to be conveyed by the United States under this section shall be
			 sufficiently surveyed to legally describe the land for patent
			 conveyance.
			(h)ReleaseOn
			 completion of the conveyance of a mining townsite under subsection (c), the
			 United States shall be relieved from liability for, and shall be held harmless
			 from, any and all claims arising from the presence of improvements and
			 materials on the conveyed property.
			(i)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Secretary of the Interior such amounts as may be necessary to carry out the
			 conveyances required by this section, including funds to cover the costs of
			 cadastral and mineral surveys, mineral potential reports, hazardous materials,
			 biological, cultural and archeological clearances, validity examinations and
			 other expenses incidental to the conveyances.
			
